—In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Suffolk County (D’Emilio, J.), entered July 19, 1995, which, upon a jury verdict, was in favor of the plaintiff and against the defendant in the sum of $55,489.93.
*535Ordered that the judgment is affirmed, with costs.
The court properly denied the defendant’s motion to set aside the verdict as against the weight of the evidence as the jury’s determination was supported by a fair interpretation of the evidence presented (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.